500 F.2d 387
Mancel Paul QUINN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 73-3568. Summary Calendar.**Rule 18, 5 Cir.; Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 11, 1974.
Mancel Paul Quinn, pro se.
John W. Stokes, U.S. Atty., E. Ray Taylor, Asst. U.S. Atty., Atlanta, Ga., for respondent-appellee.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
This appeal is from the denial of relief to a federal prisoner who contended in a motion filed pursuant to 28 U.S.C.A. 2255 that he was denied his right to appeal from his 1969 federal conviction.  We affirm.


2
The facts developed on an evidentiary hearing in the district court and from the records in this court show without dispute that a notice of appeal was filed on his behalf; and that the clerk of the district court advised this court in 1969 that appellant had escaped from custody.  The government then moved to dismiss the appeal.  Court-appointed counsel for appellant thereupon advised that his information was that appellant had escaped and that counsel did not wish to pursue the appeal.  The appeal was dismissed by this court on November 12, 1969.  The motion complaining of the denial of an appeal was filed in the district court on February 16, 1973.


3
The district court was of the view that the question presented was for this court rather than the district court and we agree.  Cf. Van Blaricom v. Forscht, 5 Cir., 1974, 490 F.2d 461; United States v. Brown, 5 Cir., 1972, 456 F.2d 1112.


4
Affirmed.